DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of a somatic copy number alteration (SCNA) and more specifically the combination of deletion of FHIT including exon 5 and hemizygous deletion of CDKN2A/2B with partial loss of heterozygosity (pLOH) in the reply filed on September 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are currently pending.
Claims 9-11, 13-15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject (non-elected species), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12, 16-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between a genomic alteration and risk of developing a more severe condition such as dysplasia or esophageal adenocarcinoma in a subject having Barrett’s esophagus (see clms 1, 16, and 19).  For example the claims recite a correlation between deletion of FHIT including exon 5 and hemizygous deletion of CDKN2A/2B with partial loss of heterozygosity (pLOH) and risk of developing dysplasia or esophageal adenocarcinoma in a subject having Barrett’s esophagus. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “analyzing” the DNA to detect a genomic alteration (see clms 1 and 16).  Neither the specification nor the claims set forth a limiting definition for “analyzing” and the claims do not set forth how this step is accomplished. The claims do not clearly require performing any “wet” laboratory steps to analyze the DNA. The broadest reasonable interpretation of “analyzing” is that it encompasses a mental step.  For example one could analyze the DNA by reading a laboratory report. 
The claims recite “if the genomic alteration is detected, the subject is at high risk” of developing a more severe condition such as dysplasia or EAC (clms 1 and 16).  The broadest reasonable interpretation of this limitation is that it may be accomplished by a mental processes. For example, one could identify the subject as having high risk by thinking about the results of a genetic test. 

The claims recite “if the genomic alteration is detected, the subject is likely to have dysplasia or EAC” (see clm 19).  The broadest reasonable interpretation of this limitation is that it may be accomplished by a mental processes. For example, one could identify the subject as having dysplasia or EAC by thinking about the results of a genetic test. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and

environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	While claim 19 recites a step of “treating the diagnosed subject for dysplasia or EAC”, this step is conditional. That is, in those situations in which a genomic alteration is not detected, then no treating occurs.  Thereby, the claims as broadly written encompass performing on steps (a)-(c). 
Further the steps of “obtaining”, “extracting” and “analyzing” (to the extent that it encompasses non-abstract steps) are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The steps of “obtaining”, “extracting” and “analyzing” do NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps of obtaining a sample and extracting DNA in order to perform genetic tests is well understood, routine and conventional activity for those in the field of diagnostics.  Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a mere data gathering step necessary to use the correlation.  Analyzing the DNA to detect a genomic alteration merely instructs a scientist to use any method known in the art to detect a genomic alteration. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  The specification teaches the following:
[0073] As used herein, "next-generation sequencing (NGS)" refers to a non-Sanger-based high-throughput methodology that enables rapid sequencing of the base pairs in DNA or RNA samples. NGS supports a broad range of applications, including gene expression profiling, chromosome counting, detection of epigenetic changes, and molecular analysis. Common NGSs include but are not limited to, for example, Massively parallel signature sequencing (MPSS), Polony sequencing, 454 pyrosequencing, Illumina (Solexa) sequencing, SOLiD sequencing, Ion Torrent semiconductor sequencing, DNA nanoball sequencing, Heliscope single molecule sequencing, Single molecule real time (SMRT) sequencing, Nanopore DNA sequencing.

[0122] For DNA extraction we used unstained sections, 5 to 7 micron thick. Genomic DNA was isolated using QIAamp DNA FFPE Tissue Kit (Qiagen, Germantown, Md.) following the manufacturer recommendations. DNA was quantified by fluorimetry using Quant-iT dsDNA HS Assay (Invitrogen, Carlsbad, Calif.) and measured by the Qubit fluorimeter (Invitrogen).

[0123] The DNA samples were processed for identification of somatic copy number alterations (SCNAs) using OncoScan FFPE Assay (Affymetrix, Santa Clara, Calif.) or OncoScan CNV Assay (Affymetrix); both utilize the Molecular Inversion Probe (MIP) assay technology. The annealing, amplification and labeling were performed as described in OncoScan FFPE Assay Manual Rev.1 (Affymetrix).

[0126] AmpliSeq: The AmpliSeq Cancer Hotspot panel version 2 (Life Technologies, Carlsbad, Calif.) used in the study includes 207 amplicon target regions ranging from 111 to 187bp in size, covering 50 oncogenes and tumor suppressor genes previously implicated in cancer, and more than 2800 sequence variants described in the COSMIC database of cancer mutations.

[0127] Sequencing was performed on a 318 chip in the Ion PGM sequencer (Life Technologies).

[0129] TruSeq: We used the TruSeq Amplicon Cancer Panel and performed sequencing with the MiSeq reagent kit v2 (Illumina, San Diego, Calif.), according to the manufacturer instructions.


The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example see the prior art cited in the rejections made under 35 USC 103 below. 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-8, 12, 16, and 17 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of 
Further it is noted that the claims recite “if” the genomic alteration is detected, the subject is at high risk of developing a more severe condition/dysplasia/EAC and “if” the subject is determined to be at high risk, increasing the frequency of the subject’s clinical screening.  The conditional use of “if” is confusing because it implies that the genomic alteration may not be present.  Thus the claims broadly encompass methods where the genomic alteration is not present and the method stops after step C. In this embodiment of the claims, no predicting occurs, as is required by the preamble of the claims.    
These rejections could be overcome by the amending the claims to recite an active process step of predicting i.e., predicting that the subject has a high risk of developing a more severe condition/dysplasia/EAC when the genomic alteration is present.  
Regarding Claims 19-20 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of supporting the diagnosis of dysplasia or EAC in a subject having Barrett’s esophagus, yet the method steps in the claim only require obtaining a sample, extracting DNA, and analyzing the DNA to detect a 
Further it is noted that the claims recite “if” the genomic alteration is detected, the subject likely to have dysplasia/EAC and “treating” the diagnosed subject for dysplasia or EAC.  The conditional use of “if” is confusing because it implies that the genomic alteration may not be present.  Thus the claims broadly encompass methods where the genomic alteration is not present and the method stops after step C. In this embodiment of the claims, no diagnosing occurs, as is required by the preamble of the claims.    
These rejections could be overcome by the amending the claims to recite an active process step of predicting i.e., diagnosing the subject with dysplasia or EAC when the genomic alteration is present, and treating the subject diagnosed with dysplasia or EAC.  
Claims 19 and 20 are rejected over the recitation of the phrase “the diagnosed subject”.   There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7, 12, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description Rejection.
The claims are drawn to methods for (i) predicting the risk of a subject having Barrett’s esophagus to develop a more severe condition and (ii) supporting the diagnosis of dysplasia or EAC in a subject having Barrett’s esophagus.  The claims recite a step of analyzing DNA to detect a genomic alteration and if the genomic alteration is detected, the subject has a high risk of developing the more severe condition/dysplasia/EAC.  
The claims do not set forth the genomic alteration that is correlated with the more severe condition/dysplasia/EAC in terms of sufficient relevant identifying characteristics.  Claim 6 states that the genomic alteration is selected from the group consisting of single nucleotide variants, complex insertions and deletions, genomic losses and gains, genome copy number changes, copy-neutral loss of heterozygosity, and combinations thereof. Claim 7 states that the genomic alteration is a somatic copy number alteration (SCNA). The claims encompass measuring a large genus of genomic alterations that have been identified only in terms of their function.

Thirty-seven patients had SNP-array results, 21 NDBE and 16 pre-progression-BIM.  The results are shown in Tables 2 and 3, and FIGS. 1A, 2A-2D, and 5A-5C. The most frequent SCNAs in pre-progression-BIM affected genomic regions that include the FHIT and CDKN2A genes. Deletion of FHIT, including exon 5, was found in 11/16 (69%) of pre-progression-BIM cases but only in 1/21 (5%) NDBE (p=0.0007) (see Table 3). SCNAs in chromosome 9p including the CDKN2A gene were found in 11/16 cases (69%) of pre-progression-BIM and 4/21 (19%) NDBE patients (p=0.019). 
Other somatic deletions were found in 56% of pre-progression-BIM but not in NDBE (p=0.0006, Table 3), and included hemizygous deletions with pLOH in 6p11.2 and 9p, and deletions without pLOH in 5q22.2, 12p13.31, 14q22.1, 18q21.2, and 20p12.3 (Table 2 and FIGS. 5A to 5C). In addition, somatic gains were detected in 38% of pre-progression-BIM compared to 24% of NDBE, and copy neutral pLOH, frequently involving chromosome 9p, was seen in 44% of pre-progression-BIM and 19% of NDBE. No TP53 SCNAs were found in pre-progression-BIM or NDBE. 

The specification (Example 3) teaches that twenty-one cases of concurrent-BIM were tested with SNP arrays (Table 1). As summarized in Table 3 and detailed in Tables 5 and 6, losses of 3p14.2 involving FHIT exon 5 were present in only one NDBE patient (5%), and were more frequent in dysplasia/EAC (69%, P=0.0008 NDBE) and concurrent-BIM (48%, P=0.007 vs. NDBE). Likewise, deletions or copy neutral pLOH of chromosome 9p involving CDKN2A/B were present in 19% of NDBE but were more frequent in dysplasia/EAC (69%, P=0.02 vs. NDBE) and concurrent-BIM (62%, P=0.03 vs. NDBE). Copy number gains were more frequently seen in dysplasia/EAC (77%) and concurrent-BIM (52%) than NDBE (38%) (FIGS. 1A, 2A to 2D, and 5A to 5C). 
In addition to the alterations in 3p14.2 involving FHIT exon 5 and in 9p involving CDKN2A/B, somatic gene losses were detected in 18q21.1-18q21.2 including BCL2 and SMAD7, 17p13.1 (TP53), 11p15.4(ILK) and 19p13.2(MAP2K7) and gains in 8q24.21(MYC) and 6q24.2-6q25.1(SAMD5) in dysplasia/EAC and concurrent-BIM but not in NDBE. 
The specification (Example 4) teaches that the inventors used NGS to detect mutations and SCNA in 27 non-progressors (NDBE), 16 pre-progression-BIM of progressors, 19 concurrent-BIM of progressors, and 13 dysplasia/EAC lesions.  The results of the mutation analysis are presented in Table 7, Table 8, and FIG. 1B. Mutations detected by NGS were 
The specification (Example 5) teaches that the inventors tested biopsies from two longitudinal cohorts: 1. Progressors, who had BIM samples described as pre-progression-BIM obtained before the diagnosis of dysplasia/EAC (median 43 months), and 2. Non-progressors, who had a diagnosis of BIM and did not progress to dysplasia/EAC (NDBE patients) during a median 51 months of follow-up from the tested biopsy. The most frequent SCNAs in non-dysplastic BIM involved FHIT exon 5 and CDKN2A/B, and were significantly more prevalent in pre-progression-BIM (88%) than in NDBE (24%). 
The specification provides written description for the SCNAs that are disclosed in Tables 2, 5, and 6 and the mutations that are disclosed in Table 8. However the specification does not describe any other species within the claimed genus to show possession of those species. 
Regarding the genus of genomic alterations that are correlated with the more severe condition/dysplasia/EAC in a subject having Barrett’s esophagus, the specification does not describe any structural features of the disclosed SCNA/mutations that would have been expected to be shared by members of the claimed genus. The specification does not describe any physical and/or chemical characteristics of the disclosed SCNA/mutations that would be expected to be shared by members of the claimed genus. All members of the genus have the same function, i.e.,  are correlated with the more severe condition/dysplasia/EAC in a subject having Barrett’s esophagus, but no correlation between their structure and this common function is disclosed. The 
Because the SCNA/mutations are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the SCNA/mutations would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing. Thus the description of SCNA/mutations is not sufficient to describe the claimed genus of genomic alterations that are correlated with the more severe condition/dysplasia/EAC in a subject having Barrett’s esophagus. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing.


7. 	Claims 1-8, 12, 16-17, 19-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention: 

The claims recite a first step of “obtaining” a sample from the subject.  
The claims recite a second step of extracting DNA from the sample. 
The claims recite a third step of analyzing the DNA to detect a genomic alteration and if the genomic alteration is detected, the subject is determined to be at high risk of developing the more severe condition/dysplasia/EAC or the subject is diagnosed with dysplasia/EAC.  The claims do not set forth the genomic alteration that is correlated with the more severe condition/dysplasia/EAC in terms of sufficient relevant identifying characteristics.  Claim 6 states that the genomic alteration is selected from the group consisting of single nucleotide variants, complex insertions and deletions, genomic losses and gains, genome copy number changes, copy-neutral loss of heterozygosity, and combinations thereof. Claim 7 states that the  genomic alteration is a somatic copy number alteration (SCNA). Claims 8 and 16 state that the SCNA is deletion of FHIT including exon 5 and hemizygous deletion of CDKN2A/2B with partial loss of heterozygosity (pLOH).
The nature of the invention requires a reliable correlation between the genomic alterations and particularly is deletion of FHIT including exon 5 and hemizygous deletion of CDKN2A/2B with partial loss of heterozygosity (pLOH) and a more severe condition/dysplasia/EAC in a subject with Barrett’s esophagus. 
Teachings in the Specification and Examples:

Thirty-seven patients had SNP-array results, 21 NDBE and 16 pre-progression-BIM.  The results are shown in Tables 2 and 3, and FIGS. 1A, 2A-2D, and 5A-5C. The most frequent SCNAs in pre-progression-BIM affected genomic regions that include the FHIT and CDKN2A genes. Deletion of FHIT, including exon 5, was found in 11/16 (69%) of pre-progression-BIM cases but only in 1/21 (5%) NDBE (p=0.0007) (see Table 3). SCNAs in chromosome 9p including the CDKN2A gene were found in 11/16 cases (69%) of pre-progression-BIM and 4/21 (19%) NDBE patients (p=0.019). 
Other somatic deletions were found in 56% of pre-progression-BIM but not in NDBE (p=0.0006, Table 3), and included hemizygous deletions with pLOH in 6p11.2 and 9p, and deletions without pLOH in 5q22.2, 12p13.31, 14q22.1, 18q21.2, and 20p12.3 (Table 2 and FIGS. 5A to 5C). In addition, somatic gains were detected in 38% of pre-progression-BIM compared to 24% of NDBE, and copy neutral pLOH, frequently involving chromosome 9p, was seen in 44% of pre-progression-BIM and 19% of NDBE. No TP53 SCNAs were found in pre-progression-BIM or NDBE. 

The specification (Example 3) teaches that twenty-one cases of concurrent-BIM were tested with SNP arrays (Table 1). As summarized in Table 3 and detailed in Tables 5 and 6, losses of 3p14.2 involving FHIT exon 5 were present in only one NDBE patient (5%), and were more frequent in dysplasia/EAC (69%, P=0.0008 NDBE) and concurrent-BIM (48%, P=0.007 vs. NDBE). Likewise, deletions or copy neutral pLOH of chromosome 9p involving CDKN2A/B were present in 19% of NDBE but were more frequent in dysplasia/EAC (69%, P=0.02 vs. NDBE) and concurrent-BIM (62%, P=0.03 vs. NDBE). Copy number gains were more frequently seen in dysplasia/EAC (77%) and concurrent-BIM (52%) than NDBE (38%) (FIGS. 1A, 2A to 2D, and 5A to 5C). 
In addition to the alterations in 3p14.2 involving FHIT exon 5 and in 9p involving CDKN2A/B, somatic gene losses were detected in 18q21.1-18q21.2 including BCL2 and SMAD7, 17p13.1 (TP53), 11p15.4(ILK) and 19p13.2(MAP2K7) and gains in 8q24.21(MYC) and 6q24.2-6q25.1(SAMD5) in dysplasia/EAC and concurrent-BIM but not in NDBE. 
The specification (Example 4) teaches that the inventors used NGS to detect mutations and SCNA in 27 non-progressors (NDBE), 16 pre-progression-BIM of progressors, 19 concurrent-BIM of progressors, and 13 dysplasia/EAC lesions.  The results of the mutation analysis are presented in Table 7, Table 8, and FIG. 1B. Mutations detected by NGS were 
The specification (Example 5) teaches that the inventors tested biopsies from two longitudinal cohorts: 1. Progressors, who had BIM samples described as pre-progression-BIM obtained before the diagnosis of dysplasia/EAC (median 43 months), and 2. Non-progressors, who had a diagnosis of BIM and did not progress to dysplasia/EAC (NDBE patients) during a median 51 months of follow-up from the tested biopsy. The most frequent SCNAs in non-dysplastic BIM involved FHIT exon 5 and CDKN2A/B, and were significantly more prevalent in pre-progression-BIM (88%) than in NDBE (24%). 
State of the Art and the Unpredictability of the Art
While methods of detecting genomic alterations (i.e., single nucleotide variants, complex insertions and deletions, genomic losses and gains, genome copy number changes, copy-neutral loss of heterozygosity, SCNAs, and combinations thereof) are known in the art, methods of correlating genomic alterations with a phenotype (such as a more severe condition/dysplasia/EAC) are highly unpredictable.    The unpredictability will be discussed below.
The claims require analyzing DNA to detect a genomic alteration and if the genomic alteration is detected, the subject is determined to be at high risk of developing the more severe condition/dysplasia/EAC or the subject is diagnosed with dysplasia/EAC.  The claims do not set forth the genomic alteration that is correlated with the more severe condition/dysplasia/EAC in 
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
.
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	It is noted that claims rejected in this portion of the Office Action under 35 USC 103 as obvious in view of the prior art have been previously rejected in this Office Action under 35 USC 112 1st paragraph as not fully described or enabled by the specification as originally filed.  In the instant case, where the prior art does render obvious particular embodiments of the broadly claimed methods, the prior art is not sufficient to provide an adequate written description of the breadth of the claims, nor is the prior art sufficient to enable the skilled artisan to practice the claimed method in the full scope of the claims.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Krishnadath (US 2013/0078632 3/28/2013).
Regarding Claim 1 Krishnadath teaches a method of prognosticating progression of Barrett's esophagus in a patient is provided. The method comprises detecting in a sample of esophageal cells from the patient at least one abnormality selected from the group consisting of p16 loss, p53 loss, and chromosome 7 aneuploidy and chromosome 17 aneuploidy. The presence of at least p16 or p53 loss or aneuploidy for both 7 and 17 indicates that Barrett's esophagus will likely progress towards LGD, HGD, or esophageal adenocarcinoma. The method can further comprise detecting in the sample of esophageal cells from the patient at least one abnormality selected from the group consisting of 20q gain, C-myc gain, and Her2 gain. In this regard, 20q gain, C-myc gain, and Her2 gain can be diagnostic of HGD (para 0053).  Krishnadath teaches that the sample of esophageal cells can be obtained from Barrett's esophagus that is fixed in formalin and embedded in paraffin, a fresh or frozen section of Barrett's esophagus, homogenized cells from Barrett's esophagus, lysed cells from Barrett's esophagus, or isolated or purified nucleic acids (e.g., a "nucleic acid sample" such as DNA) from Barrett's esophagus (para 0062). Thus Krishnadath teaches a method of predicting the risk of a subject having Barrett's Esophagus to develop a more severe condition (LGD, HGD, EAC).  The method comprises obtaining a sample from the subject; extracting DNA from the sample; analyzing the DNA to detect a genomic alteration; if the genomic alteration is detected, the subject is at high risk of developing a more severe condition. 
Krishnadath does not explicitly teach that if the subject is determined to be at high risk, increasing the frequency of the subject's clinical screening (clm 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krishnadath by increasing the frequency of a subjects clinical screening if the subject has high risk for progression of Barrett’s esophagus as determined by the presence of a genomic alterations as suggested by Krishnadath.  One of skill in the art would have been motivated to increase the frequency of a subjects clinical screening if the subject has a high risk for progression of Barrett’s esophagus since Krishnadath teaches that early detection and treatment of are critical to survival (para 0007).  
	
Regarding Claim 3 Krishnadath teaches a method wherein the more severe condition is selected from low-grade dysplasia (LGD), high-grade dysplasia (HGD) and esophageal adenocarcinoma (EAC) (para 0053). 
Regarding Claim 4 Krishnadath teaches a method wherein the sample is obtained from Barrett's tissue (para 0062) 

Regarding Claim 6 Krishnadath teaches a method wherein the genomic alteration is selected from the group consisting of single nucleotide variants, complex insertions and deletions, genomic losses and gains, genome copy number changes, copy-neutral loss of heterozygosity, and combinations thereof (para 0053). 
Regarding Claim 7 Krishnadath teaches a method wherein the genomic alteration is a somatic copy number alteration (SCNA) (para 0053). 
Regarding Claim 12 Krishnadath teaches that single-nucleotide polymorphism arrays reportedly confirmed previously described genomic alterations, e.g., amplification on 8q (CMYC) and 20q13 or deletion/loss of heterozygosity on 3p (FHIT) and 9p (CDKN2A), in esophageal adenocarcinomas (para 0004). 

12.	Claims 2, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Krishnadath (US 2013/0078632 3/28/2013) in view of Nancarrow (Cancer Res 2008; 68:11 June 1, 2008 pages 4163-4172). 
Regarding Claim 16 Krishnadath teaches a method of prognosticating progression of Barrett's esophagus in a patient is provided. The method comprises detecting in a sample of esophageal cells from the patient at least one abnormality selected from the group consisting of p16 loss, p53 loss, and chromosome 7 aneuploidy and chromosome 17 aneuploidy. The presence of at least p16 or p53 loss or aneuploidy for both 7 and 17 indicates that Barrett's esophagus will likely progress towards LGD, HGD, or esophageal adenocarcinoma. The method can further comprise detecting in the sample of esophageal cells from the patient at least one abnormality 
Krishnadath does not explicitly teach that if the subject is determined to be at high risk, increasing the frequency of the subject's clinical screening (clm 16).
However Krishnadath teaches that that it is recommended for adults who have been diagnosed with Barrett's esophagus, undergo periodic upper GI endoscopy and multiple biopsies to detect the appearance of pre-cancerous cells (dysplasia). Krishnadath teaches that The British Society of Gastroenterology recommends that adults, who have been diagnosed with Barrett's esophagus but do not have any dysplasia, be screened at least every two years, whereas adults with low-grade dysplasia should be screened every six months, and patients with high-grade dysplasia should undergo treatment and be screened every three months (para 0007). Krishnadath teaches that their method can be used to stratify patients with Barrett's esophagus into low and high risk groups and subsequently for defining more cost effective surveillance intervals (para 0012). 

Krishnadath does not teach explicitly teach that the genomic alteration is SCNA in FHIT exon 5 and CDKN2A/2B (clm 16). Krishnadath does not explicitly teach that the genomic alteration is deletion of FHIT including exon 5, hemizygous deletion of CDKN2A/2B with partial loss of heterozygosity (pLOH)  (clm 8). Krishnadath does not teach a method wherein the analysis of DNA in step c) is performed with gene panel comprising the following genes: APC, CDKN2A, CDKN2B, FHIT and TP53. 
However Nacarrow teaches that they performed genome wide copy number analysis in EAC using high density SNP arrays.  Frequent homozygous deletions (HD) within FHIT (17 of 23), WWOX (8 of 23), and DMD (6 of 23) suggest a role for common fragile sites or genomic instability in EAC etiology. HDs were also noted for known tumor suppressor genes (TSG), including CDKN2A, CDKN2B, SMAD4, and GALR1, and identified PDE4D and MGC48628 as potentially novel TSGs. All tumors showed LOH for most of chromosome 17p, suggesting that TSGs other than TP53 may be targeted. Nacarrow teaches that they have confirmed previous reports indicating frequent changes to FHIT, CDKN2A, TP53, and MYC in EAC and identified additional genes of interest (abstract). Nacarrow teaches that both CDKN2A and CDKN2B are recognized TSGs, and several reports have noted CDKN2A deletions and mutations in EAC (page 4167 col 1 and 2). Nacarrow teaches that historically, TP53 (17p13.1) is frequently lost or mutated in EAC (page 4167 col 2). Nacarrow teaches that in their cohort, >70% of the subject had HD within FHIT (page 4169, col 1).   Nacarrow teaches chromosome 5q also shows frequent losses in 70% of studies (Table 4). The most common region of loss maps to 5q21, likely targeting APC (page 4169, col 2). Nacarrow teaches that our data showed frequent (26%) HDs involving CDKN2A; however, the minimal region of overlap between the six HD events contained four other genes, including CDKN2B, another TSG. Several studies have shown losses, mutation, or hypermethylation of CDKN2A in EAC (page 4171, col 1). Nacarrow teaches that changes to TP53 (17p13.1) have been reported as frequent early events in EAC progression (page 4171, col 1). Nacarrow teaches that across the 10 studies, regions on 4q, 5q, 9p, 17p, 18q, and Y are the most frequently lost in EAC. The target genes seem to include the TSGs APC (5q21), CDKN2A (9p21.3), and TP53 (17p12), although other genes on 5q and 17p also seem to be critically lost.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krishnadath by increasing the frequency of a subjects clinical screening if the subject has high risk for progression of Barrett’s esophagus as determined by the presence of a deletion of FHIT including exon 5, hemizygous deletion of CDKN2A/2B with partial loss of heterozygosity (pLOH) as suggested by Krishnadath and Nacarrow.  In the instant case both of the references teach that these genomic alterations are present in EAC.  One of skill in the art would have been motivated to increase the frequency of a subjects clinical screening if the subject has a deletion 
Krishnadath teaches that early detection and treatment of are critical to survival (para 0007).  Further it would have been obvious to have modified the method of Krishnadath by using a gene panel comprising the following genes: APC, CDKN2A, CDKN2B, FHIT and TP53.  Based on the teachings of Nacarrow all 5 of the recited genes were known to be implicated in the progression of Barrett’s esophagus to EAC.  Thus it would have been motivated to detect SNPs and CNVs in these genes for the benefit of being able to detect EAC early on. 

13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Krishnadath (US 2013/0078632 3/28/2013) in view of Yamamoto (Nature Communications 7:10380 1/19/2016). 
	Regarding Claim 19 Krishnadath teaches a method of prognosticating progression of Barrett's esophagus in a patient is provided. The method comprises detecting in a sample of esophageal cells from the patient at least one abnormality selected from the group consisting of p16 loss, p53 loss, and chromosome 7 aneuploidy and chromosome 17 aneuploidy. The presence of at least p16 or p53 loss or aneuploidy for both 7 and 17 indicates that Barrett's esophagus will likely progress towards LGD, HGD, or esophageal adenocarcinoma. The method can further comprise detecting in the sample of esophageal cells from the patient at least one abnormality selected from the group consisting of 20q gain, C-myc gain, and Her2 gain. In this regard, 20q gain, C-myc gain, and Her2 gain can be diagnostic of HGD (para 0053).  Krishnadath teaches that the sample of esophageal cells can be obtained from Barrett's esophagus that is fixed in formalin and embedded in paraffin, a fresh or frozen section of Barrett's esophagus, homogenized cells from Barrett's esophagus, lysed cells from Barrett's esophagus, or isolated or 
Krishnadath does not teach a method wherein the DNA is analyzed by genome wide SNP arrays and next generation sequencing to detect the genomic alteration (clm 19).  
However Yamamoto teaches that they studied the mutational spectrum of Barrett’s stem cells.  Yamamoto teaches that for CNV analysis, genomic DNA samples were genotyped with Illumina HuamnOmniZhonghua BeadChip.  Additionally exome sequence was performed on an Illumina HiSeq sequencer (page 9, col 2). 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krishnadath by analyzing the DNA for genomic alterations using a SNP array and next generation sequencing as suggested by Yamamoto.  Yamamoto teaches that mutations were detected by exome sequencing and CNV were detected by SNP arrays.  One of skill in the art would have been motivated to use both of these methods since for the benefit of being able to detect SNPs and CNV in subjects with Barrett’s esophagus. 

20 is rejected under 35 U.S.C. 103 as being unpatentable over by Krishnadath (US 2013/0078632 3/28/2013) in view of Yamamoto (Nature Communications 7:10380 1/19/2016) as applied to claim 19 above and in further view of  Nancarrow (Cancer Res 2008; 68:11 June 1, 2008 pages 4163-4172). 
The teachings of Krishnadath and Yamamoto are presented above. 
The combined references do not teach a method wherein  the analysis of DNA in step c) is performed with gene panel comprising the following genes: APC, CDKN2A, CDKN2B, FHIT and TP53. 
However Nacarrow teaches that they performed genome wide copy number analysis in EAC using high density SNP arrays.  Frequent homozygous deletions (HD) within FHIT (17 of 23), WWOX (8 of 23), and DMD (6 of 23) suggest a role for common fragile sites or genomic instability in EAC etiology. HDs were also noted for known tumor suppressor genes (TSG), including CDKN2A, CDKN2B, SMAD4, and GALR1, and identified PDE4D and MGC48628 as potentially novel TSGs. All tumors showed LOH for most of chromosome 17p, suggesting that TSGs other than TP53 may be targeted. Nacarrow teaches that they have confirmed previous reports indicating frequent changes to FHIT, CDKN2A, TP53, and MYC in EAC and identified additional genes of interest (abstract). Nacarrow teaches that both CDKN2A and CDKN2B are recognized TSGs, and several reports have noted CDKN2A deletions and mutations in EAC (page 4167 col 1 and 2). Nacarrow teaches that historically, TP53 (17p13.1) is frequently lost or mutated in EAC (page 4167 col 2). Nacarrow teaches that in their cohort, >70% of the subject had HD within FHIT (page 4169, col 1).   Nacarrow teaches chromosome 5q also shows frequent losses in 70% of studies (Table 4). The most common region of loss maps to 5q21, likely targeting APC (page 4169, col 2). Nacarrow teaches that our data showed CDKN2A; however, the minimal region of overlap between the six HD events contained four other genes, including CDKN2B, another TSG. Several studies have shown losses, mutation, or hypermethylation of CDKN2A in EAC (page 4171, col 1). Nacarrow teaches that changes to TP53 (17p13.1) have been reported as frequent early events in EAC progression (page 4171, col 1). Nacarrow teaches that across the 10 studies, regions on 4q, 5q, 9p, 17p, 18q, and Y are the most frequently lost in EAC. The target genes seem to include the TSGs APC (5q21), CDKN2A (9p21.3), and TP53 (17p12), although other genes on 5q and 17p also seem to be critically lost.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krishnadath and Yamamoto by using a gene panel comprising the following genes: APC, CDKN2A, CDKN2B, FHIT and TP53.  Based on the teachings of Nacarrow all 5 of the recited genes were known to be implicated in the progression of Barrett’s esophagus to EAC.  Thus it would have been motivated to detect SNPs and CNVs in these genes for the benefit of being able to detect EAC early on. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634